MR. JUSTICE ALTER did not participate in the consideration of this cause. Mr. Justice Jackson, Mr. Justice Stone and Mr. Justice Luxford are of the opinion that the judgment should be affirmed, whereas Mr. Chief Justice Burke, Mr. Justice Hilliard and Mr. Justice Hays are of the opinion that it should be reversed. The judgment must therefore be affirmed by operation of law because of an equally divided court, and no good purpose would be served by a statement of the issues or the reasons for the conclusion of the several members of the court. Rule 118 (f), R.C.P. Colo.
Judgment affirmed.